Exhibit32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report of Hexcel Corporation (“Hexcel”) on Form10-K for the year ended December31, 2016 as filed with the Securities and Exchange Commission on the date hereof (the “Report”),I, Nick L. Stanage, Chairman of the Board of Directors, Chief Executive Officer and President of Hexcel, and Wayne Pensky, Executive Vice President and Chief Financial Officer of Hexcel, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a)or 15(d)of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Hexcel. February9, 2017 /s/ NICK L. STANAGE (Date) Nick L. Stanage Chairman of the Board of Directors, Chief Executive Officer and President February9, 2017 /s/ WAYNE PENSKY (Date) Wayne Pensky Executive Vice President and Chief Financial Officer A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to Hexcel Corporation and will be retained by Hexcel Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
